Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of this Office Action:
1. Art rejections
2. Prior Art cited but not relied on. 
Please note that there is no 35 U.S.C. 101 rejection because the claims are directed to a UAV that simply receives and transmits data, as well as traveling to a location and directing a sensor. There is no abstract idea in these steps.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 31-34, 35, 36, 38, 39, 40, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US8346578), hereinafter “Hopkins”, in view of Roblin “Pylons Dronairports Would Serve as Charging Stations and Safe Storage,” hereinafter “Roblin.”

Regarding claims 23, 31, and 39, Hopkins discloses a system comprising an unmanned aerial vehicle including a processor, a transceiver, a sensor, and a memory storing instructions that when executed by the processor (Abstract discloses systems and methods to process overhead imagery received from overhead image sources are described herein. Examples include accessing an aerial image including a property, determining an owner of the property, determining whether the owner of the property is eligible to be a member of a financial institution, determining whether the owner of the property has property insurance with the financial institution for the property type of the property in the aerial image, and presenting an offer for insurance to insure the property in the aerial image when the owner is determined to be eligible for the financial institution and does not already have insurance with the financial institution. Examples include accessing an aerial image of properties, determining damage estimates, and reserving resources to repair the properties based on the damage estimates), cause the UAV to: 
receive location data (Col. 3, lines 35-67 and Col. 4, lines 1-20 disclose that when an owner of the property makes a representation that damage has occurred to the property, the system provides a request for collecting overhead imagery of the insured property to determine if damage had occurred to the insured property.  Overhead imagery includes any images that were generated from an overhead source, which includes a drone equipped with various sensors, monitors, and other equipment to provide services, such as home inspection.  Damage determination (from the pictures) is property value-affecting information.  Col. 15, lines 25-30 further disclose that the drone analyzes an interior of the insured property by flying within the interior of the structure.  This can only be done if the drone has location information); 
travel to a property feature associated with the location data (Col. 15, lines 25-30 further disclose that the drone analyzes an interior of the insured property by flying within the interior of the structure.  This, along with the overhead imagery, shows that the drone actually travels to the insured property); 
direct the sensor at the property feature to generate sensor data (Col. 12, lines 25-40 disclose that a drone used to survey a property uses a camera to take images. Col. 3, lines 25-30 includes video data); 
transmit, via the transceiver, the sensor data to a mobile device associated with a user (Col. 5, lines 15-30 disclose an image analyzer that receives the images and determines one or more features on the property.  Col. 5, lines 30-40 explicitly teach that this property value-affecting information (i.e. the images) are received by an imagery processor. Col. 16, line 1 discloses a mobile device). 
The only difference between Hopkins and the claimed invention is that Hopkins does not disclose a charging dock and traveling from the charging dock. 
However, Roblin discloses these features. Page 1, P2 discloses Pylons Dronairports which are semi-spheres with landing pads that close their hoods. P2 further discloses that the drones recharge their potteries and rest between tasks. This means that not only are these pads charging pads, but since the drones settle between tasks, they are taking off from those pads too. 
Therefore, it would have been obvious to a person having ordinary skilled in the art prior to the effective filing date of the claimed invention to include charging pads for the UAV of Hopkins to land, charge, and take off from so that they can recharge between tasks and have protection from bad weather. 
Regarding claim 24, the combination of Hopkins and Roblin disclose claim 23. Hopkins further discloses wherein the sensor is a camera and the transmitting the sensor data includes transmitting a live video stream of the property feature to the mobile device (Col. 13, lines 14-25 disclose processing a video of the property). 
Regarding claim 25, the combination of Hopkins and Roblin disclose claim 23. Hopkins further discloses the property feature includes at least an interior portion of a house (Col. 15, lines 25-30 further disclose that the drone analyzes an interior of the insured property by flying within the interior of the structure). 
Regarding claims 26, 28, 34, 36, and 41, which recite: 
(claim 26) wherein the location data includes an indication of a prohibited flight area; 
(claim 28) wherein the predefined path is created by the UAV traveling between a first location and a second location and setting a first geolocation marker at the first location and a second geolocation at the second location; 
(claim 34) wherein the UAV is selected from a plurality of UAVs to receive the instruction based on an availability status of the UAV and a proximity of the UAV to the property feature; 
(claim 36) wherein the UAV receives the instruction to travel to the property feature is received from a smart home device; and 
(claim 41) wherein the location data is based at least partly on a ping generated by a hardware component at the property feature. 
The above limitations recite nonfunctional descriptive material because none of those limitations do anything beyond describing how a UAV is selected, various instructions, and what the location information is. None of these pieces of data change the actual structure of the system. See MPEP 2111.04 and 2111.05 for more. 
Regarding claim 27, the combination of Hopkins and Roblin disclose claim 23. Hopkins further discloses wherein the location data is based at least partly on one or more geolocation markers along a predefined path (Col. 4, lines 55-60 disclose that the drone will fly on a consistent path. This means that there are at least a plurality of geolocation marker on a predefined path or else there could not be a consistent path. Further, even if there are only two points, one from where the drone departs and one at the property, this is a predefined path and has at least two geolocations). 
Regarding claim 29, the combination of Hopkins and Roblin disclose claim 23. The combination further teaches causing the UAV to receive an instruction to travel to the property feature and, prior to receiving the instruction to travel to the property feature, the UAV is in a standby charging mode at the charging deck (As discussed at length above, Hopkins discloses traveling from one location to another and Roblin discloses that between trips the drone is resting on the charging dock). 
Regarding claim 32-33, Roblin discloses that there is a security door that opens and closes to let the UAV out. 
Regarding claims 35 and 40, Hopkins makes obvious establishing network communication and transmitting the video data includes uploading a live video (As above, and further disclosed in Col. 17, lines 30-45, the data is uploaded based on a network and this data includes video. Further note that stating that the video is “live” is nonfunctional because it does not change the structure of the system. Further Col. 17, lines 25-40 states that the network can be any suitable network, and since 5G is admitted by Applicant to be a network in the claim and specification, it would be obvious that a suitable network include 5G). 
Regarding claim 38, Roblin discloses a dispatch vehicle with a security door, and traveling from the charging dock to the property feature includes traveling through the security door (As above, the spherical opening is a security door). 
Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US8346578), hereinafter “Hopkins”, in view of Roblin “Pylons Dronairports Would Serve as Charging Stations and Safe Storage,” hereinafter “Roblin,” in view of Hambling, “Killer Drones to Get Sound Systems,” hereinafter “Hambling”. 
Regarding claims 30 and 42, The combination of Hopkins and Roblin disclose claim 23, but does not specifically include an audio speaker, and the instructions when executed by the processor further cause the UAV to output an audio instruction to a person at the property feature, the audio instruction being generated by the user speaking into a microphone remotely from the UAV. 
Before introducing a new prior art reference, it should be noted that the specific instruction and where it is delivered is nonfunctional because it does not change the structure of the system. The only structural component is the speaker, so the question is, would it be obvious to add a speaker to a drone. 
	Hambling discloses, in the first two paragraphs, that speakers are added to drones. 
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the combination of references to include speakers on the drones for several reasons, including providing high-tech loudspeakers for military purposes. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US8346578), hereinafter “Hopkins”, in view of Roblin “Pylons Dronairports Would Serve as Charging Stations and Safe Storage,” hereinafter “Roblin,” in view of Official Notice. 
Regarding claim 37, the Examiner asserts that it is old and well-known to toggle between manual and autonomous control for UAVs. UAVs are often times not completely autonomous, but semi-autonomous because there is often a need for human intervention to control the UAV. These are specifically called semi-autonomous vehicles. 
Therefore, it would be obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate toggling between manual and autonomous control so that a human can intervene if necessary. 
Prior Art Cited but not Relied On
1. NYU Charging Platform Development – this reference specifically shows code for landing and taking off from a charging dock. The date is cited in a separate NPL showing the Google Search. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5712725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3667